Case 1:19-cv-12283-PBS Document 1-1 Filed 11/06/19 Page 1 of 35




                                                             Exhibit A
                Case 1:19-cv-12283-PBS Document 1-1 Filed 11/06/19 Page 2 of 35




   m CORPORATE CREATIONS*
                 Regfetened Agent • Directar • IncorpoTation

Corporate Creations Network Inc.
113B0 Prosperity Farms Road #221E, Palm Beach Gardens, FL 33410


                DXC Technology Services LLC                                                                                                                   10/08/2019
                Wiliiam Deckelman VP Gen, Csl. & Secy-
                DXC Technology
                1775 TYSONS BLVD FL9
                TYSONS VA 22102




  SERVICE OF PROCESS NOTICE
  The following is a courtesy summary of the enclosed dooument(s). ALL information should be verified by you.                                                                      Item: 2019-20

   Note.; Any questions: regarding the substance of the matter described below, inciuding the status or how to
   respond, should be directed to the contact set forth in line 12 below or to the court or government agency where
   the matter is being heard. fMPORTANTrAII changes or updates to the SOP contact individuals or their contact
   information must be submitted in writing to SOPcontact@corpcreations.com, Any changes will become effective
   upobwritten confirmation of Gorporate'Creations,


   1,                        Client Entity: i DXC Technology Services LLC

    2.                     Title of Action: David Anderson vs. Computer Sciences Corporation, et al,

    3.             Document^) Served:.Summons
                                              Civil Tracking Order
                                              Law Firm Letter
                                              Complaint.

    4.                     Court/Agency:; Bristol County Superiot Court

    5.                      State Served: Massachusetts

    6.                     Case Number: 1973CV00884

    7.                         Case Type:

    8.                Method of Service: Certified Mail

    9.                     Date Received: (Monday 10/7/2Q19

    10.                    Date To Client: i Tuesday 10/8/2019

    11,      tf Pnyr Wh^n    I^nw^f                               CAtrriON' CIrfint'fSsolfllvrAsDQr.slble fcir vtyiWno ths nCCLirnryy of lho estifna'ed Anwer Due Datfi-To nvoid micnira s cruciar
                       v              ~ ,                         daadiine, we reccmrDeria ImnKsdinteiy cohfifrning ic Wfi'tihgwith opposing coun'sel ihaitha dale of Ihe sewice in their records rnatchea
                       Answer Due Date: 10/27/2019                   oat, RKOi».d.
    12.                      SOP Sender: Sims & Sims, LLP
            (Namo, CSy/State, and phone Nimiberl BrocktOrl. M A
                                              508-747.-4108

    13,            Shipped To Client By; .Ernail Only with PDF Link

    14.                Tracking Number:

    15.                       Handled By: i 221

    16.                              Notes:!Nons-




    NOTE- This notice and the information above Is orovided for oeneral informational purposes onlv and should not be considered a leaal ooinlon. The
    client and their ieoal counsel are solelv resoonsibte for mviewinn .the service of orocess and verifvino the accuracy, of ail information. At'Corporate
    Creations, We take pride in developing systems that effectively manage risk so our clients feel comfortable with the reliability of oyr service. We always;
    deliver service of process so d'uf olients avoid the risk of a default judgment. As registered agent, our role is.to receive and forward service of prooess. To
    decrease risk for our clients. it is not our role to determine the merits of whether service of process Is valid and effective. It is the role of legal counsel to
    assess whether service of .process is Invalid or defective, Registered agent services are" provided by Corporate Creations Natwofk lnc.
                       1138Q Prosperity Farms Road #2216, Palm Beach Gardens,:FL 33410                              Tel: (531.) 694-8107'            Fare (561) 694-1639
                                                                         www.CorporateCreations.com




                                                                                                                                                                                            Exhibit A
           Case 1:19-cv-12283-PBS Document 1-1 Filed 11/06/19 Page 3 of 35




                                            Commonwealth of Massachusetts

            BRisrot/ss.                                                TRiAL COURT OF THE COMMONWEALTH
                                                                       SUPERIOR COURT DEeARTMENT ..
                                                                       CIVIL DOCKET NO.  /V 'lJ>

             , S)a.\}KX                        . plaintiff(S),

            V.


             £)X C

                                                            SUMM0NS


            THiS SUMMONS IS DIRECTED TO J)X C "7i-Ck                           ^ <J .c*i (Defendant's name)

            You are being sued. The Plaintiff(s) named above has started a lawsuit against you, A copy of the
            Plaintiffs Complaint filed against you is attached to this summons and the original complaint has been
            filed in the         I            $     Court. YOU MUSTACT PROMPTLY TO PROTECT YOUR RIGHTS.

1.          You must respond to this lawsuit in writing within 20 days, if you do not respond, the court may decide
            the case against you and award the plaintiff everything asked for in the complaint. You will also lose the'
            oppqrtunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect
            to resolve this matter with the Plaintiff. If you need more time to respond, you may request an
           extension of time in writing from the Court.
2-.        How to Respond. To respond to this lawsuit, you mustfile a written response with the court and mail a
           copy to the Plaintiffs Attorney (or the Plaintiff, if unrepresented). You can do this by;
- a.       Hlihg your signed ortginaf response with the Clerk's Office for Civil Business,             . Court,
 / Cv^f Sf' T^tmfrx'fa'o'dress). by mail or in person, AND
      b.   Delivering or mailing a copy of your response to the Plaintiff's Attorney/Plaintiff at the following
           address; TSVAi      f'lU. .<-?                                         /%. <:>„•) 3 f.'j
3.         What to include in your response. An "Answer" is one type of response to a Complaint. Your Answer
           must state whether you agree ordisagree with the fact{s) alleged in each paragraph of the Complaint
           Some defenses, called affirmative defenses, must be stated in your Answer or you may lose your right to
           use them in court. If you have any claims against the.Plajntiff (referred to as counterciaims) that are
           based on the same facts or transaction described in the COmpJaint, then you must Include those claims
           In your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
           lawsuit. If you want to have your case.heard by a jury, you must specifically request a jury trial in your
           Answerer in a written demand for a jury trial that you must send to the other side and file with the
           court no more than 10 days after sending your Answer, You can also respond to a Complaint by fiiing a
           "Motion to Dismiss," if you believe that the complaint is legally Invalid or legally Insufficient. A Motion
           to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass, R. Civ. P. 12. If
           you are fiiing a Motion to Dismiss, you must also comply with the fiiing procedures for "Civil Motions"
           described in the rules of the Court in which the complaint wasfiled, available at
           www,mass.gov.courts/case-lega(-res/rules of court.
     Case 1:19-cv-12283-PBS Document 1-1 Filed 11/06/19 Page 4 of 35




                                          Commonwealth of Massachusetts

      BRISTOL, SS.                                              TRIAL COURTOFTHE COMMONWEALTH:
                                                                SUPERIOR COURT DEPARTMENT  ^ .
                                                                CIVIL DOCKET NO. /773 CUS^l

        iW#          a>                      PLAINTIFFfS),




                                            . DEFENDANTIS)
                  *7^ch            ' 'A
                Ct //_ I       ^                        SUMMONS

      THISSUMMONS          DIRECTED TO:-                                               (Defendant's
                                                                                       (Dafei       name)

      You are being sued. The Plaintiff(5) named a bove has started a lawsuit against you. A copy of the
      Plaintiff's Complaint filed against you is attached to this summons and the original complaint has been
      ftied in the &< . J 11                    Court. YOU MUST ACT PROMPTIYTO PROTECTYOUR RIGHTS.

      You must respond to this lawsuit in writing within ZD days. If you do not respond, the court may decide
     the case against you and award the Plaintiff everything asked for in the complaint. You will also lose the'
     opportunity to tell:your side of the story. You must respond to this lawsuit in writing even if you expect
     to resolve this matter with the Plaintiff, if you need more time to respond, you may request an
     extension of time in writing from the Court.
     How to. Respond. iTo respond to this lawsuit, you must file a vyritten response with the court and mail a
     copy to the Plaintiff's Attorney (or the Piaintiff, if unrepresented). You can do this by:      ,
a.   Filing your signed original response with the Clerk's Office for Civil Business, &      ^^'Zaurt,
(foe^S^              f^ddress). by mail or in person. AND
b.   Delivering or mailirjea copy of your response to the Plaintiff's Attorney/Plaintiff at the following
     address:    JWin ?/i'y fen J/. iyrvYA-n /A^' ^33 Oj
     What to include in your response. An "Answer" is one type of response to a Complaint. Your Answer
     must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint.
     Some defenses, called affirmative defenses, must be stated in your Answer or you may lose your right to
     use them in court Ijf you have-any claims .against the Piaintiff (referred to as counterclaims) that are
     based on the same facts or transaction described in the Complaint, then you must Include those claims
     in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
     lawsuit, if you want, to have your case heard by a jury, you must spedficatty request a jury trial in your
     Answer or in a written demand for a jury trial that you must send to the other side and file with the
     court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a
     "Motion to Dismiss)" if you believe that the complaint is legally invalid or legally insufficient. A Motion
     to Dismiss must be based oh one of the legal deficiencies or reasons listed under Mass. R, Civ, P, 12. If
     you are filing a Motion to Dismiss, you must also comply with the filing procedures for "Civil Motions"
     described in the rules of the Court in which the complaint was filed, available at
     www.mass.gov.courts/case-Iegal-res/rules of court...
                Case 1:19-cv-12283-PBS Document 1-1 Filed 11/06/19 Page 5 of 35




                                                                 DOCKET NUMBER
                                                                                        Trial Court of Massachusetts
              CIVIL TRACKING ORDER
                   (STANDING ORDER 1- 88)                         1973CV00884           The Superior Court

CASE NAME:
                                                                                         Marc J. Santos, Clerk of Court
      Anderson, David vs. Computer Sciences Corporation et at
                                                                                         Bristol County

                                                                                        COURT NAME & ADDRESS
T0:    Computer Sciences Corporation
                                                                                         Bristol County Superior Court - Taunton
       155 Federal St., Suite 700
                                                                                         9 Court Street, Rrri 13
       Boston, MA 02110
                                                                                         Taunton, MA 02780




                                                             TRACKING ORDER - F - Fast Track
                   You are hereby notified that this case is on the track referenced above as per Superior Court Standing
    Order 1-88. The order requires that the various stages of litigation described below must be. completed riot later
    than the deadlines indicated.


                    STAGES OF LITIGATION                                                       DEADLINE




      Service of process, made and return filed with the Court


      Response to the complaint filed (also see MRCP 12)


      All motions under MRCP 12, 19, and 20


      All motions under MRCP 15

      All discovery requests and depositions served and non-expert
      depositions completed

      All motions under MRCP 56


      Final pre-trial conference .held and/or firm trial date set


      Case shall be resolved and judgment shall issue by




   The final pre-trial, deadline Is not the scheduled date of the conference. You will be notified of that date at a later time..
   Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.
   This case is assigned to




 DATE ISSUED                            ASSISTANT CLERK                                                        PHONE


      09/23/2019                           Aaron T Strojny

DataTrime Prmioc: Of 23-2019 l<-66:32                                                                                        SCV026\



                                                                                                                           Exhibit A
               Case 1:19-cv-12283-PBS Document 1-1 Filed 11/06/19 Page 6 of 35




                                                                 DOCKET NUMBER
             CIVIL TRACK!NlG ORDER                                                       Trial Court of Massachusetts                 r#-.

                  (STANDING ORDER 1-88)                           1973CV00884            The Superior Court                           xijr

CASE NAME:-
                                                                                          Marc J. Santos, Clerk of Court
      Anderson, David vs. Computer Sciences Corporation et ai
                                                                                          Bristol County

TD:    DXC Technology Services, LLC                                                      COURT NAME i-ADDRESS

                                                                                          Bristol County Superior Court' Taunton
      155 Federal St,, Suito 700
                                                                                          9 Court Street, Rm 13
      Boston, MA 02110                     ;
                                                                                          Taunton, MA 02780




                                                             TRACKING ORDER - F - Fast Track
                  You are hereby; notified that this case is on the track referenced above as per Superior Court Standing
    Order 1-88, The order: equireS that the various stages of litigation described below must be completed not later
    than the deadlines indi ;ated.


                    STAGES OF LITIGATION                                                       DEADLINE


                                                                                    SERVED BY

      Service of process made and return filed with the Court


      Response to the complaint filed (also see MRCP 12)


      All motions under MRCP 12, 19, and 20                                          Q1/21/2 020    02/20/2020

      All motions under MRCP 15.                                                     01/21/2020                         03/23/2020

      Ail discovery requests and. depositions served and non-expert
                                                                                     07/20/2020
      depositions completed

      All motions under MRCP !56                                                     08/18/2020     09/17/2020

      Final pre-trial conference held and/or firm trial date set                                                        01/15/2021


      Case shall be resolved and judgment shall issue by                                                            109/22/2021




   The final pre-trial deadline is not the scheduled date of the conference You will be notified of that date at a later time,

   Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service,

   This case is assigned to




 DATE ISSUEP                           ASSISTANf CLERK                                                          PHOME

      09/23/2019                          Aaro^i T Strojny

pafe/Tine FnntePOSFSkf-SGIS 14:55:32           i                                                                                  SCV0261 08/2012



                                                                                                                                   Exhibit A
Case 1:19-cv-12283-PBS Document 1-1 Filed 11/06/19 Page 7 of 35




                                                                                              William H. Sims, Esq
                                      LLP                                                     John N. Gxknavo, Esq
C O U N S E L O R S     A T   L A W
                                                                                              John L. Lnk, Esq
                                                                                              Michael F. Drywa, Jr., Esq ^
                                                                                              (Of Counsel^- ''Also Admitted in KI




  Civil Clerk
  Bristol Superior Court
  9 Court St,
  Taunton, MA 02780

  In re: initial filing, David Anderson v. Computer Sciences Corporation DXC Technology
  Services LLC H.C. Charles Diao JOHN MICHAEL LAWRIE

  Dear Sir/Madam:

          With refereiice to the above-entitled matter, enclosed for Filing please find;

          1. Plaintiff s Civil Action Cover Sheet
          2. Plaintiffs Complaint
          3. A check made payable to Bristol Superior court in the. amount of $290 comprising the
  cost for filing and threes summons.

          Please return the summonses to me at your earliest. Please do not hesitate to contact me
  with any questions or to alert me to any omissions I may have made. Thank you for your
  attention and cooperation in this matter.

  Sincereiy;




 John L- Fink. Esq.


 Enclosures as stated




                 53 Arlington Street * Brockton, MA 02301 * (t) 508.588.6900
     IS Main Street Extension •Plymouth, MA 02360 • (t) 508,747.4108 * (f) 508.5,86.3320
                                   w w w. s i m s a n d s i ms 11 p . c o rn
                               Please direct all correspondence.   the   firocfefon Office,



                                                                                                                  Exhibit A
      Case 1:19-cv-12283-PBS Document 1-1 Filed 11/06/19 Page 8 of 35




                                                                   DOCKET NUMBER                                                           -jtaUKhwdjCwtSjUihr
                                                                                                           Trial Court of Massachusetts IS*?
        cMl action cover sheet                                                                             The Superior Court            :ilP'e

 PLAINTiPF(S):                                                                                             COUNTY

 ADDRESS:'
                      &
                                                                                      OEEENDANTiS);


                                                                                                      Dx^- 'Tech/trJi*)!*. &sr\L'i^)                               .
 ATTORNEY;


 ADDRESS;
                                \   ^ sik-j -h,^       s-j-j
                                                                                                      /^Z^EZSZs2E_M-
                                                                                                                           ^14 n ^ J l o

                                                TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)
            CODE NO.                        TYPE OF ACTION (specilY)             TRACK              HAS AjURY CLAIM BEEN MADE?
                                                                                                  f                  B^ES        • NO
   *11 "Other" please descdfaev



             •YES
             Is there a claim under G.L, c. 93A?                                               Is this a class action unde^Wass. R, Civ, F; 23?
                                                                                                   • yes.           (g4io
                                                     STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A

The following is a full, Hemized end detailed statement of the facts on which the undersigned plaintiff or plaintiffs counsel relies lo determine money damages.
For this fomt, disregard double cr treble damage claims; indicate single damages only:

                                                                                    lesxiLAiMS
                                                                     (attach additional'sheets as necessary)
A. Documented medical expenses to date;
        1. Total hospital expenses .
        2:, Total doctor expenses                                                                                                                 |_
        3. Total chiropractic expenses                            ....,                                                                           5u_
        d. Total physical therapy expenses ,
        5. Total other expenses (describe below)                                                                                                  $_
                                                                                                                                 Subtotal (A):    $_

B, Dooumented' tost wages and compensation to date
C, Documented property damages to date.,.:
D, Reasonably anticipated'future, medical and hospital expenses ,
E, Reasonably anticipated lost watjes .
F, Other dpcumented items of damages (describe below)                                                                                             $_



G. Briefly describe plalntitfs injury, including the nature and extent of injury:

                                                                                                                                  TOTAL (A-F):S



                                      S                                   £QNlBAfir£L&IMS
                                                                (attach addlilbnarsheets as necessary)
 [ | This.action includes a cla'irn Involving collection of a debfincurred pursuanl lo a revoking credit agreement. Mass. R. Civ. p. 8,1(ai,
Provide a detailed description ot clairn(s):                                                 /
                          /)                                                       ^    /) /                                           TOTAL: $2 2 i dcd.""
           KjApciuQ 4^5                                                 / ^ J f)                                                              •&&U—

Signature of Attorney/ Unrepresented Plaintiff: X                             /       'frv' j                                       Date:
RELATED ACTIONS: Please provide the case numtfer, case name, and county of any related actions pending in the Superior Court.



                                               CERTIFiCATION PURSUANT TO SJC RULE 1:18
 hereby certify thai I have complied with fequirements of Ruie 5 of.the Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC
Rule 1:18) requiring that I provideimy clients wilh information about court-cahneoted dispute resolution services and discuss with them the
advantages and disadvantages of the various methods of disputeEefiplution,

Signature of Attorney of Record; X                                 /      T u/        j                                             Date:




                                                                                                                                                        Exhibit A
Case 1:19-cv-12283-PBS Document 1-1 Filed 11/06/19 Page 9 of 35




                            COMMONWEALTH OF MASSACHUSETTS
                                    TRIAL COURT
BRISTOL, ss.                                     Bristol Superior Court
                                                 Division of the Trial Court


 David Anderson,

                       Plaintiff,
 v.                                                                 COMPLAINT
                                                               JURY TRIAL DEMANDED
 Computer Sciences Corporation
 DXC Technology Services LLC
 H.C. Charles Diao
 JOHN MICHAEL LAWRIE
                  Defendants.


          Plaintiff, David Anderson, by and through his attorney, John L, Fink, as and for: his

Complaint, alleges of his own knowledge and conduct and upon infonnation and belief as to all

other matters, as follows:

                                    PRELIMINARY STATEMENT
1. Plaintiff worked as a Delivery Executive and as Account Executive for the Defendant

      Computer Sciences Corporation ("CSC") from NovemberT991 through March 1, 2019, which

      merged with Defendant DXC Technology in April 2017. The Plaintiff alleges the Defendants

      failed to pay earned commission relative to Fiscal Year 2017, 2018. and 2019. Plaintiff was

      on a 60/40 Incentive Compensation Plan, wherein he was to be paid .60% of his income as a

      base salary and 40% in the form of commission. For Fiscal Year 2017 the Defendant arbitrarily

      and bad faith raised his target goals for the year on the 51" week of the year. But for the last

      minute change the Plaintiff would have earned substantially more in commission. In FY 2018

      the Defendant failed to set target goals and never informed the Plaintiff that the. commission

      structure had been removed and lie would be earning only his base salary. In FY 2019 the




                                                   1




                                                                                                   Exhibit A
Case 1:19-cv-12283-PBS Document 1-1 Filed 11/06/19 Page 10 of 35




    Plaintiff was informed-there would be a new bonus plan and worked in reliance on that

    representation, but again did not recei ve a commission,

 2. Plaintiff brings this action to recover monetary damages, liquidated damages,, interest, and

    costs, incltiding reasonable attorneys' fees as a result of Defendants' violation of the Fair Labor

    Standards f'FLSA") and Massachusetts Wage and I lour laws (M.G.L. c. 149 §148, and M.G.L.

    c, 151 §1 A).

 3. Plaintiff has obtained a private right of action from the Attorney General, attached hereto,

                                 JURISDICTION AND VENUE
 4. Jurisdictiori is proper in this Superior Court because the amount claimed for damages, before

    trebling and reasonable attorney's fees, is more than $25,000 and the Plaintiff lived and worked

    in Bristol County.

                                          THE PARTIES
 5. Defendant Computer Sciences Coiporation is a Nevada Corporation with a principal place of

    business at 1775 Tysons Blvd. Tysons VA 22102, and a registered agent for service of

    process of CT Coiporation System 155 Federal St, STE 700 Boston, MA 02110.

 .6, Defendant QXC Technology Services LLC ("DXC") is a Delaware'Limited Liability Company

    with a principal place of business at 1775 Tysons Blvd. Tysons VA 22102, and a registered

    agent for sen ice of process of CT Corporation System 155 Federal St., STE 700 Boston,MA

    02110. On iijformation and belief the Defendant DXC merged with Defendant CSC on April

    3,2017,

 7. Defendant H C. Charles Dlao is the President of both corporate Defendants. John Michael

    Lawrie was the President and Director of CSC during the relevant time periods. Plaintiff does

    not know the home address of the individual defendants.




                                                  ?




                                                                                                     Exhibit A
Case 1:19-cv-12283-PBS Document 1-1 Filed 11/06/19 Page 11 of 35




 8. The Plaintiff, David Anderson,, is an ihdividhal who resides in Raytham, Massachusetts.

     Plaintiff was formerly employed by the Defendant Corporations, CSC arid DXC as a Delivery

     Executive and as Account Executive .from approximately November 3991 through March 1,

     2019.

                                   FACTUAL ALLEGATIONS
 9. Plaintiff repeats and realleges previous paragraphs of the Complaint as if fully set forth herein.

 10. At all times relevant hereto, Defendants have been an "enterprise engaged in commerce or in

     the production of goods for commerce" as defined under 29 U.S.C. §203(s) (1).

 IT, The primary: job responsibilities of the Plaintiff were to administer accounts, maintain

     relationships, run. the accounts assigned to him, keep up customer satisfaction and

    maintain/incf ease the yearly revenue and operating income of his accounts for the corporate

    Defendants,

 12. During Plaintiffs employment, the Defendants directly or indirectly hired the Plaintiff;

    controlled his work schedule and conditions of employment; determined the rate and method

    of the payment of. his wages; and kept at least some records regarding the Plaintiffs

    employment,

 13. At all times material and relevant herein, Defendants controlled the work schedule, duties,

    protocols, applications, assignments and conditions of employment of Plaintiff.

 14. Plaintiff worked largely from his home in Raytham Massachusetts.

 15. As part of the .Plaintiffs wages arid compensation the Plaintiff received performance-based

    incentives calculated on his annual performance and sales.

 16. The Plaintiffs wages were set to a 60/40 plan by the Defendants in FY 2017. Plaintiff was to

    receive approximately 40% of his annual compensation in commissions earned at the end of

    the Fiscal Year.

                                                  3




                                                                                                  Exhibit A
Case 1:19-cv-12283-PBS Document 1-1 Filed 11/06/19 Page 12 of 35




                         FIRST CLAIM FOR RELIEF FISCAL YEAR 2QI7
             (Claims for Violation of Massachusetts Wage and Hour Law and the FLSA)

  11. Plaintiff repeats and realleges previous paragraphs of the Complaint as if fully set forth herein.

  18. Defendant failed to pay Plaintiffhis contracted sales/incentive compensation as contemplated

     in his empjoyment agreement and required by G.L. c. 149 section 148.

  19. Plaintiff whs due ah annual wage of approximately $144,000 per year- from the Defendants

     during fiscal Year POP.

 20. Plaintiffs incentive plan was detailed in the CSC Sales Incentive Compensation Plan for FY

     2017.

  21. Plaintiffs commissions were dependent upon several factors including targets.

  22. In bad-faith, the Defendant Corporations adjusted the Plaintiff s financial target in the 5181

     week of theFiscal year,/which resulted in the.Plaintiff receiving a much smaller commission.

 23. Plaintiff estimates the change resulted in approximately $25,000 being removed from, his

     commission;.

  24. Defendant's proffered no reason for       the abrupt and sudden change to the Plaintiff s

     compensation.

 25. The amount jof unpaid wages was definitely determined and arithmetically determinable.

 26. The Plaintiffs incentive pay was set to be paid in June or July or 2017.

 27. As a result of the foregoing, Plaintiff was illegally deprived of regular compensation earned,

     in such amounts to be determined at trial, and is entitled to recovery of total unpaid amounts,

     liquidated damages, pre-judgment interest, costs, reasonable attorney's fees and other

     compensation,




                                                    4




                                                                                                      Exhibit A
Case 1:19-cv-12283-PBS Document 1-1 Filed 11/06/19 Page 13 of 35




                    SECOND CLAIM FOR RELIEF FISCAL YEAR 2018
          (Claims for Violation of Massachusetts Wage and Hour Law and the FLSA)


 28. Plaintiff repeats and realleges previous paragraphs of the Complaint as if fully set forth herein.

 29. Defendant failed to pay Plaintiff his contracted sales'incentive compensation as contemplated

     in his employment agreement and required by G.L. c. 149 section 148,

 30. Plaintiff was due an annual wage of approximately $.144,00 per year from the Defendants

     during Fiscal Year 2018. Plaintiffs 'salary was. set. to 60/40 with a commission potential of

     approximately $96,000 with various escalators for hitting his targets,

 31. Plaintiffs incentives were again dependent upon meeting certain targets.

 32. Plaintiff did not receive an updated incentive plan for FY2018,

 33. Plaintiff relied on his prior pay and earned incentives as well as the Defendants course of

     conduct in providing updated plans late.

 34. Plaintiff met all of his sales targets for FY2018,

 35. Defendant, however, had failed to track the Plaintiffs figures in the software "Sales Force"

     and reported that the Plaintiff had not met his incentive plan.

 36. Defendant's conduct and practices, as described above, was and/or is willful, intentional,

    unreasonable, arbitrary and in bad faith.

 37-, As a result of the foregoing, Plaintiff was illegally deprived of regular compensation earned,

     in such amounts to be determined at trial, and is entitled to recovery of total unpaid amounts,

    liquidated damages, pre-judgment interest, costs, reasonable attorney's fees and other

     compensation.




                                                                                                  Exhibit A
Case 1:19-cv-12283-PBS Document 1-1 Filed 11/06/19 Page 14 of 35




                         THIRD CLAIM FOR RELIEF FISCAL YEAR 2019
            (Claims for Violation of Massachusetts Wage and Hour Law and the FLSA)
  .38. Platntiff repeats and realleges previous paragraphs of the Complaint as if fully set forth herein.

  39. Defendant failed to pay Plaintiff his contracted sales/incentive compensation as contemplated

      in his employment agreement and required by G.L. c. 149 section 148.

  40. Plaintiff was due an annual wage of approximately $144,000 per year from the Defendants

      during Fiscal Year 2019.

  41. Plaintiffs incentives were again dependent upon meeting certain targets.
                \
  42. Plaintiff did not receive an updated incentive plan for FY2019.

  43. Plaintiff relied on his prior pay and earned incentives as well as the Defendants course of

     conduct in providing updated plans late,

  44. Defendants assured the Plaintiff they would be engaging a new incentive plan and continued

     to keep hi:r. on a "60/40" plan,

  45. Plaintiff was never provided with ifew targets to meet.

  46. Plaintiff was never informed he would not be receiving an incentive for FY2019.

  47. Plaintiff worked the entire FY2019.

  48. Plaintiff did not receive any incentive pay for FY2019,

  49. The incentive plan for PY2017 was never updated or revoked by the Defendant,

  50. Defendant's conduct and praetiees, as described above, was and/or is. Willful, intentional,

     unreasonable, arbitrary and in bad faith,

  51. As a result of the foregoing. Plaintiff vvas illegally deprived of regular compensation earned,

     in such amounts to be determined at trial, and is entitled to recovery of total unpaid amounts,

     liquidated damages, pre-judgment interest, costs, reasonable attorney's fees and other

     compensation.




                                                                                                       Exh
Case 1:19-cv-12283-PBS Document 1-1 Filed 11/06/19 Page 15 of 35




                                  FOURTHCLAIM FOR RELIEF
                                      (Breach of Contract)
 52., Plaintiff hereby incorporates all prior allegations as alleged in the proceeding paragraphs.

 53. Plaintiff agreed to work with an annual incentive plan, oyer the course of his employment, he

     completed all requirements ofhis iilcentiVeplan.

 54. Plaintiff did not receive all ofhis earned incentive pay according to die incentive plan.

 55. Plaintiff worked and achieved above and beyond the minimal requirements in reliance on his

     incenti ve pay.

 56. By virtue of the Plaintiffs work the Defendant actually benefited.

 57. Plaintiffs uncompensated efforts constituted a breach of contract.

 58. As result of the foregoing, the Plaintiff was actually injured.

                                          JURY DEMAND
 Plaintiff demands a trial by a jury on all of the triable issues of this Complaint.

                                          PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for declaratory relief and damages as follows:
          A. Judgment for damages for all unpaid regular wages and overtime compensation
             under the applicable law and the relating regulations.
          B. Judgment for liquidated damages pursuant to the Fair Labor Standards Act, 29
             I :S.C. §201, el seq,, and attendant regulations at 29 C.F.R. §516 ei seq., in ah
             amount equal to all unpaid regular wages and overtime compensation owed to the
             Plaintiff during the applicable statutory period.
          C. Judgment for liquidated damages pursuant to the Massachusetts Wage and Hour
             LavVS G.L c. 149 sec,, 148,, 150, as detailed in this complaint, and the relating
             regulations.
          D. Judgment for any and all civil penalties to which Plaintiffs may be entitled.
          E. Such other and further relief as to this Court may deem necessary, just and proper,




                                                                                                     Exhibit A
Case 1:19-cv-12283-PBS Document 1-1 Filed 11/06/19 Page 16 of 35




                                         Respectfiilly Submitted:
                                         Plaintiff, David Anderson,
                                         by His Attorney:



       September 20, 2019
                                                -.....   v



                                        Sims & Sims, LLP
                                        53 Arlington Street.
                                        Brockton, MA. 02301
                                        Tel. (508) 588-6900
                                        Fax (508) 586-3320
                                        .lolinFink@sinisandsimsllp.com




                                                                         Exhibit A
   Case 1:19-cv-12283-PBS Document 1-1 Filed 11/06/19 Page 17 of 35




                       THE COMMONWEALTH OF MASSACHUSETTS
                          OFFICE OF THE ATTORNEY GENERAL
                                          ONE ASHBURTON PLACE
                                       BOSTON, MASSACHUSETTS 02108
  MAURA HEALEY                                                                         (617) 727-2200
ATTORNEY GENERAI                                                                    (617) 727-4765 TTY
                                                                                     www.in ass.go v/ago
     Attorney John Fink
     Sims & Sims, LLP
     53 Arlington Street
     Brockton,'MA 02301

                                                            June 7, 2019

     RE:   David Anderson
           Request for Private Right of Action against Computer Sciences Corporation, andDXC
     Technology Sendees, LLC

     Dear Attorney Fink:

     Thank you for contacting the Office of the Attorney General's Fair Labor Division.

     Massachusetts General Laws Chapter 149, §. 150, and Chapter 151, §§ IB and 20 establish a
     private right of action for employees who believe they are victims of certain violations of the
     state wage laws.

     This letter is to inform you that we are authorizing you to pursue tills matter through a private
     civil lawsuit. If you elect to sue in civil court, you may bring an action on your own or your
     clients' behalf, and on behalf of other similarly situated, workers.

     This office will not pursue an investigation or enforcement at this time.


                                                           Sincerely,

                                                           Fair Labor Division
                                                           Office of Attorney General Maura Healey
                                                           (617) 727-3465




                                                                                                         Exhibit A
Case 1:19-cv-12283-PBS Document 1-1 Filed 11/06/19 Page 18 of 35




                             OCT 0 ? 2019




                                                              Exhibit A
                 Case 1:19-cv-12283-PBS Document 1-1 Filed 11/06/19 Page 19 of 35




   tf          CORPORATE CREATIONS®
4iS4S8               RBgistared Agent- Director • Incorporation

Corporate Creations Network Inc.
11380 Prosperity Farms Road #2216, Palrn Beach Gardens, PL 33416,


                     Computer Sciences Corporation                                                                                                                     10/08/2019
                     William Deckelman VP Gen. Csl, & Secy
                     DXC Technology
                     177S TYSONS BLVD FL 9
                     TYSONS VA 22102




   SERVICE OF PROGESS NOTICE
   The following is a courtesy summary of the enclosed document A}. ALL information should be verified by you.                                                                               ttem: 2019-21

   Note: Any questions regarding the substance of the matter dssoribed below, including the status or how to
   respond, shouidbe directed to the contact sal forth in line 12 below or to the courtor government 'agency where,
   the matter is being heard. IMPORTANT: All changes or updates to the SOP contact individuals or their contact
   information must be submitted In writing to SdPcohtactiSGorpcreatiphs.com, Any changes will become effective
   upon written confirmation of Corporate Creations.


    1.                            Client Entity: Compufer Sciences Corporation

    2.                         Title of Action: David Anderson vs. Computer Sciences Corporation, et al.

    3.                 Documentjs) Served: Summons
                                                       Civil Tracking Order
                                                       law'Firm ter.ur
                                                       Cpmplaint

    A.                          Court/Agency: Bristol County Superiot Court

    5.                           State Served: Massachusetts

    6,                          Case Number: ig73CV00884.

    7.                              Case Type:;

    a                     Method of Service: Certified Mail

    9.                         Date Received; Monday 10/7/2019

    10.                         Date To Client Tuesday 10/8/2019

    11.         ft                AnWfAf Pllf** ; Aq                     .CAUnONlCliQiil (5 sr.iAlv reiinnnsibk: for varifvino fho accuracv offhe estimatod Answer Qjb Pate-'dO avoid misstnei n crucial
                           .        _ _ ' /27/2019                        dBRdlihe, ws recommend iaifiiedinfely cbnflrminq In wrilirigiwith oppesiRa counsel thn'Mhe (Hate of Ihe fsRrvlCfein IhsirrecordS maicfirss
                           Answer Due Dale:.           10                .
                                                                         lh6



    12,                           SOP Sender:: Sims & Simsj LLP
           1   (Name, City, State, and Phone Number)   Brockton, MA
                                                       508-747-4108

    13.                Shipped To Client By:; Email Only with PDF link

    14..                   Tracking Number::

    15,                            Handled By: 221

    16.                                    Notes: None.




    NOTE: This notice and the informaiion above is orovided for oeneral informational ourooses onlvand should not be considered a.leaai opinion, The
    eiient and their leaal counsel are SolelV responsible for reviewino the service of process and Verifvina theiaocuracv of all information..At Corporate
    Creations, we-take pride in developing systerris that effectively manage risk so our clients feel comfdrtable'witb the reliability of pur service. We always
    deliver service of process so pur clients avoid the risk of a default judgment, As registered agent, our role is to receive andfforward.service.of process. To
    decrease risk for bur clients, it is not our role to determine the merits of whether service of process'is valid and effective., it is. the role oHegal-counsel to
    assess whether service of process is invalid or defective. Registered agent services are provided by Corporate Creations Network (no.
                            1138Q Prosperity Palme Road #221E, paltri Beach Gardens, Ft 33410                                Tel: :(5$1) 694-8107             Fax: {661) 694-1639
                                                                                 www,GorporateCreatiorts.com




                                                                                                                                                                                                      Exhibit A
Case 1:19-cv-12283-PBS Document 1-1 Filed 11/06/19 Page 20 of 35




                                  Commonwealth of Massachusetts

  BRISTOL, SS.                                               TRIAL COURT OF TH E; COM MONWEALTH
                                                             aUKCMlUM-UUni  UCrMMlVlCINf
                                                             SUPERIOR COURT DEPARTMENT           , ,, }
                                                             CIVIL DOCKET NO. '/??•? ^ <5%T

                                      , PLAiNTIFF(S),



                       Sf.Uwj, ^/DEKNOANTIS)
      J) XC- "firsh fisl-'y,
            est fl,.      v                        SUMMONS
                                                                                    .t sr
  THIS SUMMONS IS DIRECTED TO CPMPjhi                   SCi6x&>S ^i'<f<" ] (Defendant s name)

  Vou are befngsued. The P!afntiff(s) named a bove has started a lawsuit against you. A copy of the
  Plaintiffs Complaint filed against you is attached to this summons and'the original complaint has been
 filed in the                              Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

 You must respond to this lawsuit iii writing within 20 days. If you do not respond, the court may decide
 the case against you and award the Plaintiff everything asfced for in the compiairif. You will also lose the'
 opportunity to teil your side of the story. You must respond to this lav/suit in writing even if you expect
 to resolve this matter with the Plaintiff. If you need more time to respond, you may request an
 extension of time in writing from the Court,
 How to Respond. To respond to this lawsuit, you must file.a Written response with the court and mail a
 copy to the Plaintiff's Attorney (or the Plaintiff, if unrepresented). You can do this by:     ^
 Filing your signed originai response with the Clerk's Office for Civil Business, Ar L>^/^-fr^riourt,
      Trtwxvfcn f1 (address), by mail or in person, AND
 Delivering or mailinea copy of your response to the Plaintiff's Attorney/Plaintiff at the following
 address:     TIWia •7/^       S~.3                 A KtV/Y-fcn        Ia A:            Oj
 What, to include In your response. An "Answer" is one type of response to a Complaint. Your Answer
 must state whether you agree ordisagree with the fact.js) alleged In each paragraph of the Complaint.
 Some: defenses, called affirmative defenses, must be stated in your Answer or you may lose your right to
 use them in court, if you have any claims against the Plaintiff (referred to as counterclaims) that are
 based on the same facts or transaction described In the Complaint, then you must Include those claims
 in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
 lawsuit,if you want to have your caiebeard by a jury, you must speciflcaiiy request a Jufy trial in your
 Answer or In a written demand for a jury trial that you must send to the other side and file with the
 court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing.a
 "Motion to Dismiss," if you believe that the complaint Is legally Invalid or legally insufficient A Motion
 to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Civ. P. 12, If
 you are filing a Motion to Dismiss, you must.aiso comply with the filing procedures for "Civil Motions"
 described iri the rtiles of the Court in which the complaint was filed, available at
 www.nnass.gov.ee jrts/case-legal-res/rules of court.




                                                                                                                 Exhibit A
      Case 1:19-cv-12283-PBS Document 1-1 Filed 11/06/19 Page 21 of 35




                                          Commonwealth of Massachusetts

           BRISTOL, SS.                                               TRIAL COURT QF THE COMMONWEALTH
                                                                                      €EARTMENT
                                                                      SUPERIOR COURT DEEARTMENt
                                                                      CIVIL DOCKET NO,

                                             _j PLAINTIFF(S),




                                                           SUMM0NS


          THIS. SUMMONS IS DIRECTED TO J)X C                                       V        (Defendant's narfie)

          You are being sued. The Plalntlff(s) named above has started a lawsuit against you. A copy of the
          Plaintiffs Complaint filed against you is attached to this summons and the original complaint has been
          filed in the A- ;:>h I             #   . Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS,

1,        You must respond to this lawsuit in writing within 20 days. If you do not respond, the court may decide
          the case against you and award the Plaintiff everything asked for in the complaint. You will also lose the'
          opportunity to tell your side of the story. You must respond to this lawsuit in writing even if ypd expect
          to resolve this matter with the Plaintiff. If you heed more time to respond, you may request art
          extension of time in wrhdiig from the Court
2,        How to Respond, To respond to this lawsuit, you m ustfile a written response with the court and mail a
          copy to the Plaintiff s Attorney (or the Plaintiff, if unrepresented). You can do this by;
 _   a.   Filing your signed onginaf response with the Clerk's Office for Civil Business, K/ ' J'-J     Court)
 /                'fli/frbv*. "faddress), by mail or in person, AND
     b. Delivering or mailing a copy of your response to the Plaintiff's Attorney/Plaintiff at the following
          address: 3"eh',. TArlC. .f-g                                           /Uf, C2^~>U\
3,        What to irtciude in your response. An "Answer" is one type of response to a Complaint. Your Answer
          must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint.
          Some defenses, called affirmative defenses, must be stated in your Answer or you may lose your right to
          use them in court, If you have any claims against the Plaintiff (referred to as counterclaims) that pre '
          based on the same facts or transaction described in the Complaint, then you must Include those claims
          in your Answer, Otherwise, you may lose your right to sue the Plaintiff about anything related to this
          lawsuit. Ifyou wantto have your case.heard by ajury,you mustspecifieaiiy request a jury trial ipyour
          Answer or in a Written demand fora jury trial thatyou must send to the other side and file with the
          court no more than 10 days after sending your Answer, You can also respond to a Complaint by filing a
          "Motion to Dismiss," if you believe that the complaint Is legally Invalid or legally insufficient A Motion
          to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Civ. P. 12. If
          you are filing a Motion to Dismiss, you must also comply with the filing procedures for "Civil Motions"
          described In the rules of the Court in which the complaint was filed, available at
          www.fnass.gov,courts/case-lega.l-res/rules of court.
             Case 1:19-cv-12283-PBS Document 1-1 Filed 11/06/19 Page 22 of 35




                                                                  DOCKET NUMBER
                                                                                         Trial Court of Massachusetts
              CIVIL TRACKING ORDER
                   (STANDING ORDER 1- 88)                          1973CV00884           The Superior Court

CASE NAME:
                                                                                          Marc J. Santos, Clerk of Court
      Anderson, David vs. Computer Sciences Corporation et al.
                                                                                          Bristol County

                                                                                         COURT NAME & ADDRESS;
TQ:    Computer Sciences Corporation
                                                                                          Bristol County Superior Court - Taunton
       155 Federal St., Suite 700
                                                                                          9 Court Street, Rm 13
       Boston, MA 02110
                                                                                          Taunton, MA 02780




                                                              TRACKING ORDER - F - Fast Track
                    You are hereby notified that this case is on the track referenced above as per Superior Court Standing
    Order 1-88. The order requires that the various stages of litigation described beipw must .be completed not later
    than the deadlines indicated.


                     STAGES OF LITIGATION                                                       DEADLINE




      Service of process made and return filed with the Court


      Response to the compiaiht filed (also see MRCP 12)


      Ail motions under MRCP 12, 19, and 20


      All motions under MRCP 15

      All discovery requests and depositions served and non-expert
      depositions completed

      All motions under MRCP 56


      Final pre-trial conference held and/or firm trial date set


      Case shall be resolved and judgment shall issue by




   The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a later time.

   Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.

   This case is assigned to




 DATE (SSUED                             ASSISTANT CLERK


      09123/2019                            Aaron T Strojny

Oeifi/T'ma Prmietf-09-23-2018 14:56:32



                                                                                                                             Exhibit A
        Case 1:19-cv-12283-PBS Document 1-1 Filed 11/06/19 Page 23 of 35




                                                                 DOCKET NUMBER
                                                                                        Trial Court of Massachusetts
             CIVIL TRACKING ORDER
                   (STANDING ORDER 1- 88)                         1973CVQ0884           The Superior Court

                                                                                         Marc j Santos. Cierk of Court
      Anderson, David vs. Computer Sciences Corporation et ai
                                                                                         Bristol County .

T0:    DXC Technology Services, LLC                                                     COURT mm & ADDRESS
                                                                                         Bristol County Superior Court - Taunton
      155 Federal St;, Suite 700
                                                                                         9 Court Street, Rm 13
      Boston, MA 02110
                                                                                         Taunton, MA 02780




                                                             TRACKING ORDER - F - Fast Track
                   You are hereby notified that this case is on the track referenced above as per Superior Court Standing
    Order 1-88, The order requires that the various stages of litigation described below muirt be completed nor later
    than the deadlines indicated.


                    STAGES OF LITIGATION                                                       DEADLINE




      Service of process made and return filed with the Court


      Response to the complaint filed (also see MRCP 12)


      Ail motions under MRCP 12, 19, and 20


      All mdtipns under MRCP 16

      All discovery requests and depositions served and non-expert
      depositions completed

      All motions under MRCP 56


      Final pre-trial conference held and/or firm trial date set


      Case shall be resolved and judgment shall issue by




   The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at.a later time.

   Counsel for plaintiff must serve this tracking order ori defendant before the deadline for filing return of service.

   This case is assigned to




 DATE ISSUED                            ASSISTANT CLERK                                                      RHONE

      09/23/2019                           Aaron T Strdjny

OalBmme Prir.ted; 09.23-2015 if:S6;32



                                                                                                                             Exhibit A
  Case 1:19-cv-12283-PBS Document 1-1 Filed 11/06/19 Page 24 of 35




                                                                                          William H. Sims, Esq
ISIMSdSIMS;,;                                                                             John N, CaJinavo, Esq
 C O U N S: E L O E S. A T   LAW                                                          John L, Fink, Esq
                                                                                          Michaei. F. Drywa, jRi, Esqk
                                                                                          (OfCduitsel), *Aho Admitied in RI




    Civil Clerk
    Bristol Superior Court
    9 Court St.
    Taunton, MA 02780,

   In re: initial filing, David. Anderson v. Computer Sciences Corporation DXC Technology
   Services LLC ll.C. Charles Diao JOHN MICHAEL LAWRIB

   Dear Sir/Madam:

           With reference to the above-entitled matter, enclosed for filing please find:

           1, Plaintiff s Civil Action Cover Sheet
           2, Plaintiffs Complaint
           3, A check made payable to Bristol Superior court in the amount of $290 comprising the
   cost for filing and threes summons.

           Please return the summonses to me at your earliest. Please do not: hesitate to contact me
   with any questions or to. alert me to any omissions I may have made. Thank you for your
   attention and cooperation in this matter.

   Sincerely.




   John 1 . Fink. Esq,


   Enclosures as stated




                  53 Arlington Street * Brockton, MA 02301 * (t) 508.588.6900
      IS Main Street-Extension •Plymouth, MA 02360 • (1)508.747,4108 * {1) 508,586,3320:
                                   w w ty. s i m s a n d s i m s 11 p , c o m
                               Please direct all corrcspondmce to the Brockiati Office.




                                                                                                             Exhibit A
   Case 1:19-cv-12283-PBS Document 1-1 Filed 11/06/19 Page 25 of 35




                                                                  OOCKETNUMBER
                                                                                                           Trial Court of Massachusetts
        CIVIL ACTION COVER SHEET                                                                           The Superior Court

 PLAlNTjFF{S}-                                                                                             COUNTY

 ADDRESS:
                                               ^4-
                                                                                    DEFENDANKS)..                     dhs


                                                                                                      J~)X£ lee h.HcJ"').'»
 ATTORNEY;             rr^L                fi.tc                                                               •(Lbv{l*" 5'        l)/«; £> j J^bn. /h'J-'" * !L
 ADDRESS;                                              ,<$!?
                      J^Xa- j ^                   ./i,4        CJ.^X          j_.

                                                                                                                            s-nA             nxtio
                     e? if3 am
                                                TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)
         . CODE NO.                         TYPE OF ACTION (specify)             TRACK              HAS A AIRY CLAIM SEEN MADE?
         foh                                                                                      f                  0^%              • NO;

   *11 "Other'* please describe;

            Is there a claim under GX. c. 93A?                                                Is this a class action undepMass. R. Civ, P. 23?
            • YES"             Qrtvo                                                                d YES            5Ko
                                                    STATEMENT OF DAMAGES PURSUANT TO GX. c. 212, § 3A

The following is a full, itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiffs counsel relies to determine.money"
For Ibis form, disregard double or treble damage claims; Indicate single damages only.


                                                                     (attach additional sheets as necessary)
A. Documented medical expenses to date;
           1. Total hesfiitat expenses
           2.Total docior expenses                                                                                                                        5iL
           3. Total chiropractic expenses                                                                                                                 $_
           4. Tqta) physical therapy.expenses.                                                                                                            %_
           5. Total'-oiher expenses (describe below) v.                                                                     .•                            $_
                                                                                                                                      Subtotal (A):

B. Documented lost wages and compensation to.date ...»                                                                                                    1
C. Documented property damages'to date                                                                                                         v...;...   £
D« Reasonably anticipated future medical and hospital expenses                                                                                            £
E. Reasonably anticipated lost wages ...•                                                                                                                 $
F. Other documented Items of damages (describe below)                                                                            :..,.Y.;r                £



G. Briefly describe plaintiffs injury, including the nature and extent of injury;

                                                                                                                                        TOTAL (A-Fht



                                                                          CONTRACT CLAIMS
                                                                 (attach additional sheets as necessary)
 [*"""] This action Includes a claim involving collection of a debt incurred pursuant to a revolving credit agreement. Mass. R. Cii/. P. 8.1(a).
Provide a detailed descriplion of clalmfs);                                                    . /                                                 _
                            /) ft                                                             J                                            TOTAL: $D2l oen, '"


Signature of Attorney/ Unrepresented Plaintiff: X                                                                                            Date:.
RELATED ACTIONS: Please provide the case numoer, case name, and county of any related actions pending, ih the Superior Court.



                                               CERTIFICATION PURSUANT TO SJC RULE 1:18
I hereby certify that I have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC
Rule 1:18) requiring that 1 provide my clients with Ihformation about court-connected dispute resolution services and discuss with them the
advantages and disadvantages of the various methods of dispute repplution.

Signature of Attorney of Record: X                                                                                                           Date:




                                                                                                                                                                Exhibit A
Case 1:19-cv-12283-PBS Document 1-1 Filed 11/06/19 Page 26 of 35




                             COMMONWEALTH OF MASSACHUSETTS
                                     TRIAL COURT
BRISTOL, ss.                                      Bristol Superior Court
                                                  Division of the Trial Court


 David Anderson,

                        Plaintiff,
 v.                                                                   COMPLAINT
                                                                 JURY TRIAL DEMANDED
 Computer Sciences Corporation
 DXC Technology Services LLC
 H.C, Charles Diao
 JOHN MICHAEL LAWRIE
                  Defendants.


          Plaintiff David Anderson, by and through his attorney, Jolm L. Fink, as and for his

Complaint, alleges of his own knowledge and conduct and upon infonr.ation and belief as to all

other matters, as follows:

                                     PRELIMINARY STATEMENT
1. Plaintiff worked as a Delivery Executive and as Account Executive for the Defendant

      Computer Sciences Corporation ("CSC") from November 1991 through March 1, 2019, which

      merged with Defendant DXC Technology in April 2017. The Plaintiff alleges the Defendants

      failed to pay earned commission relative to Fiscal Year 2017, 2018, and 2019. Plaintiff was

      on a 6.0/40 Incenti ve Compensation Plan, wherein he was to be paid 60% of his income as a

      base salary and 40% in the form of commission. For Fiscal Year 2017 the Defendant arbitrarily

      and bad faith raised his target goals for the year on the 51st week, of the year. But for the last

      minute change the Plaintiff would have earned substantially more in commission. In FY 2018

      the Defendant failed to set target goals and never informed the Plaintiff that the commission

      structure had been removed and he. would be earning only his base salary. In FY 2019 the




                                                    1




                                                                                                     Exhibit A
Case 1:19-cv-12283-PBS Document 1-1 Filed 11/06/19 Page 27 of 35




      Plaintiff was mforvned there would be a new bonus plan and worked in reliance on that

      representation, but again did not receive a commission.

  2. Plaintiff brings this: action to recover monetary damages,: liquidated damages, interest, and

     costs, including reasonable attorneys' fees as a result of Defendants' violation of the Fair Labor

     Standards ("FLSA") and Massachusetts Wage and Hour lawsfM.GvL. c. 149 § 148, and M.G.L.

     c. 151 MA).

  3. Plaintiff has obtained a private right of action from the Attorney General, attached hereto.

                                 "Aurispiotion and venue                         !

  4. Jurisdiction is proper in this Superior Court because the amount claimed for damages, before

     trebling and reasonable attorney's fees, is more than $25,000 and the Plaintiff lived and worked

     in Bristol County,

                                           THE PARTIES
  5. Defendant Computer Seiences Corporation is a Nevada Corporation with a principal place of

     business at 1775 Tysons Blvd. Tysons VA 22102, and a registered agent for service of

     process of CT Corporation System 155 Federal St. STE 700 Boston, MA 02130.

  6. Defendant DXC Technology Services LLC ("DXC") is a Delaware Lirnited Liability Company

     with a principal place of business at 1775 Tysons Blvd. Tysons VA 22102, and a registered
                                                                                     i

     agent For sendee of process of CT Corporation System 155 Federal St. STll 700 Boston, MA

     02110. On information and belief the Defendant DXC merged with Defendant CSC on April

     3,2017.

  7. Defendant H.C. Charles Diao is the President of both corporate Defendants. John Michael

     Lawrie was the President and Director of CSC during the relevant time periods. Plaintiff does

     not know the home address of the individual defendants.




                                                                                                     Exhibit A
Case 1:19-cv-12283-PBS Document 1-1 Filed 11/06/19 Page 28 of 35




 8. The Plaintiff, David Anderson,, is an individual who resides in Raythain, Massachusetts.

    Plaintiff was- formerly employed by the Defendant Corporations, CSC and D.XC as a Delivery

    Executive and as Account Executive from approximately November 1991 through March 1,

    2019.

                                   FACTUAL ALLEGATIONS
 9. Plaintiff repeats ami realleges previous paragraphs of the Complaint as if fully set forth herein.

10. At all times relevant hereto. Defendants have been an "enterprise engaged in commerce or in

    the production of goods for commerce" as defined under 29 U.S.C.       §203(S)   (1).

11. The primary job responsibilities of the Plaintiff were to administer accounts, maintain

    relationships, fun the accounts assigned to him, keep up customer satisfaction and

    maintain/increase the yearly revenue and operating income of his accounts fof the corporate

    Defendants.

12. During Plaintiffs employment, the Defendants directly or indirectly hired the Plaintiff:

    controlled his work schedule and conditions of employment; detennined the rate and method

    of the payment of his wages; and kept at least some records regarding the PlaintifPs

    employment,

13. At all times material and relevant herein, Defendants controlled the work schedule, duties,

    protocols, applications, assignments and conditions of employment of Plaintiff.

14. Plaintiff worked largely from his home in Raytham Massachusetts.

35. As part of the Plaintiffs wages and compensation the Plaintiff received performance-based

    incentives calculated on his annual performance and sales.

16, The Plaintiffs wages were set to a 60/40 plan by the Defendants in FY 2017. Plaintiff was to

    receive approximately 40% of his annual compensation in commissions earned at the end of

    the Fiscal Year.

                                                  3




                                                                                                   Exhibit A
Case 1:19-cv-12283-PBS Document 1-1 Filed 11/06/19 Page 29 of 35




                         FIRST CLAIM FOR RELIEF FISCAL YEAR 2017
             (Claims for Violation of Massachusetts Wage and Hour Law and the FLSA)

  17. Plaintiff repeats and realleges previous paragraphs of the Complaint as if fully set forth herein.

  18. Defendant failed to pay Plaintiff his contracted sales/incentive conipensation as contemplated

     in his employment agreement and required by G.L. c. 149 section 148.

  19. Plaintiff was due an annual wage of approximately $]44J()0.0 per year from tire Defendants

     during Fiscal Year 2017,                                               .     ,[

  20. Plaintiffs incentive plan was detailed in the CSC Sales Incentive Compensation Plan for FY

     2017.

  21. Plaintiff s commissions: were dependent upon several factors including targets.

  22. In bad-faith, the Defendant Corporations-adjusted the Plaintiffs financial target in the 51s1

     week of the Fiscal year, which resulted in the Plaintiff receiving a much smaller commission.

  23. Plaintiff estimates the change resulted in approximately $25,000 being removed from his

     commission.

  24. Defendant's.: proffered no reason for the abrupt and sudden change to the Plaintiff's

     compensation.

  25. The amount of unpaid, wages was definitely determined and arithmetically cjeteniiinable.

  26. The Plaintiff s incentive pay was set to be paid in June or July or 2017.

  27. As a result of the foregoing, Plaintiff was illegally deprived of regular compensation earned,

     in such amounts to be determined at trial, and is entitled to recovery of total unpaid amounts,

     liquidated damages, pre-judgment interest, costs, reasonable attorney's fees and other

     compensation.




                                                    4




                                                                                                     Exhibit A
Case 1:19-cv-12283-PBS Document 1-1 Filed 11/06/19 Page 30 of 35




                   SECOND CLAIM FOR RELIEF FISCAL YEAR 2018
         (Claims for Violation of Massachusetts Wage and Hour Law and the FLSA)


28. Plaintiff repeats and realleges previous paragraphs of the Complaint as if fully set forth herein.

29. Defendant failed, to pay Plaintiff his contracted sales/incentive compensation as contemplated

    in.his employment agreement and required by G.L. c, 149 section 148.

30. Plaintiff was due an annual wage of approximately $144,00 per year from the Defendants

    during Fiscal Year 2018. Plaintiffs salary was set to 60/40 with a commission potential of

    approximately $96,000 with various escalators for hitting his targets.

31. Plaintiffs incentives were again dependent upon meeting certain targets.

32. Plaintiff did not receive an updated incentive plan for FY2018,

33. Plaintiff relied on his prior pay and earned incentives as Well as the Defendants course of

    conduct in providing updated plans late.

34. Plaintiff met all of his sales targets for FY2018.

35. Defendant, however, had failed to track the Plaintiffs figures in the software "Sales Force"

    and reported that the Plaintiff had not met his incentive plan.

36. Defendant's conduct and practices, as described above, was and/or is willful, intentional,

    unreasonable, arbitrary and in bad faith,

37. As a result of the foregoing, Plaintiff was illegally deprived of regular compensation earned,

   in such amounts to be determined at trial, and is entitled to recovery of total unpaid amounts,

   liquidated damages, .pre-judgment interest, costs, reasonable attorney's fees and other

   compensation.




                                                  5




                                                                                                  Exhibit A
Case 1:19-cv-12283-PBS Document 1-1 Filed 11/06/19 Page 31 of 35




                        THIRD CLAIM FOR RELIEF FISCAL YEAR 201'/
           (Claims for Violation of Massachusetts Wage and Hour Law and the FLSA)
  38. Plaintiff repeats and realleges previous paragraphs of the Complaint as if fully set forth herein.

  39. Defendant failed to pay Plaintiff hts contracted sales/incentive compensation as contemplated

      in his employment agreement and required by G.L. c. 149 section 148.

  40. Plaintiff was due an annual wage of approximately $144,000 per year from the Defendants

      during Fiscal Year 2019.

  41. Plaintiffs incentives were again dependent upon meeting certain targets, :

  42. Plaintiff did not receive an updated ineentiye plan for FY2019.             i

  43. Plaintiff relied on his prior pay and earned incentives as well as the Defendants course of

      conduct in providing updated plans late.

  44. Defendants assured the Plaintiff they would he engaging a new incentive plan and continued

      to keep him on a "60140" plan.

  45. Plaintiff was never provided with new targets to meet.

  46. Plaintiff was never infonned he would not be receiving an incentive for FY2019.

  47. Plaintiff worked the entire FY 201 y.

  48. Plaintiff did not receive any incentive pay for FY2019,

  49. The incentive plan for FY2.017 was never updated or revoked by the Defendant.

  50. Defendant's conduct and practices, as described above, was and/or is willful, intentional,

      unreasonable, arbitrary and in bad faith,

  51..As a result of the foregoing, Plaintiff was illegally deprived of regular compensation earned,

      in such amounts to be determined at trial, and is entitled to recovery of lota" unpaid amounts,

      liquidated damages, pre-judgment interest, costs, reasonable attorney's fees: and other

      compensation.



                                                    6




                                                                                                     Exhibit A
Case 1:19-cv-12283-PBS Document 1-1 Filed 11/06/19 Page 32 of 35




                                  FOURTHCLAIM FOR RELIEF
                                      (Breach of Contract)
 52. Plaintiff hereby incorporates all prior allegations as alleged in the proceeding paragraphs.

 53. Plaintiff agreed to work with an annual incentive plan over the course of his employment, he

     completed all requirements of his incentive plan.

 54. Plaintiff did not receive all of his earned incentive pay according to the incentive plan.

 .55. Plaintiff worked and achieved above and beyond the minimal requireinents in reliance on his

     incentive pay.

 56, By virtue of the Plaintiffs work the Defendant actually benefited.

 57, Plaintiffs uncompensated efforts constituted a breach of contract.

 58, As result of the foregoing;, the Plaintiff was act ually injured.

                                           JURY DEMAND
 Plaintiff demands a trial by a jury on all of the triable issues of this Complaint.

                                           PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for declaratory relief and damages as follows:
          A. Judgment for damages for all unpaid regular wages and overtime compensation
             under the applicable law and the relaling regulations.
          B. Judgment for liquidated damages pursuant tti the Fair Labor Standards Act,. 29
             US.C. §201, ct seq., and attendant regulations at .29 C.F.R. §516 et: seq., in an
             amount equal to all unpaid regular wages and overtime compensation owed to the
             Plaintiff during the applicable statutory period.
          C. Judgment for liquidated damages pursuant to the Massachusetts Wage and Hour
             Laws G.L e, 149 sec. 148, 150,. as detailed in this complaint, and the relating
             regulations.
          D. Judgment for any and all civil penalties to which. Plaintiffs may he entitled.
          E. Such other and further relief as to this Court may deem necessary, just and proper.




                                                                                                    Exhibit A
Case 1:19-cv-12283-PBS Document 1-1 Filed 11/06/19 Page 33 of 35




                                         Respectfully Submitted:
                                         Plaintiff, David Anderson,
                                         by His Attorney;




  Friday, Scplcmbcr 20, 2019
                                           flm L. Fink (B.S.O.
                                         Sims & Sims, LLP
                                         53 Arlington Street
                                         Brockton, MA. 02301
                                         Tel. (508) 588-6900-
                                         Fax (508) 586-3320
                                         JblinFink@siinsandsims)lp.com




                                                                         Exhibit A
   Case 1:19-cv-12283-PBS Document 1-1 Filed 11/06/19 Page 34 of 35




                      THE COMMONWEALTH OF MASSACHUSETTS
                         OFFICE OF THE ATTORNEY GENERAL
                                         ONE ASHBURTON PLACE
                                      BOSTON, MASSACHUSETTS 02108
  MAURA HEALEY                                                                        (617) 727-2200
ATTORNEY GENERAL                                                                   (6.17) 727-4765. TTY
                                                                                    www.mass.gov/ago
     Attorney John Fink
     Sims & Sims, LLP
     53 Arlington Street
     Brockton, MA 02301

                                                           June 7. 2019

     RE:   David Anderson
           Request for Private Right of Action against Computer Sciences Corporation, and DXC
     Technology Services, LLC

     Dear Attorney Fink:

     Thank you for contacting the Office of the Attorney General's Fair Labor Division.

     Massachusetts General Laws Chapter 149, § 150, and Chapter 151, §§ IB and 20 establish a
     private right ofaction for employees who believe they are victims of certain violations of the
     state wage laws.

     This letter is to inform you that we are autborizing you to pursue this matter through a private
     civil lawsuit; If you elect to sue in civil court, you may bring an action on your own or your
     clients' behalf, and on behalf of Other similarly situated workers.

     This office will not pursue an investigation or enforcement at this time.


                                                          Sincerely,

                                                          Fair Labor Division
                                                          Office of Attorney General Maura Healey
                                                          (617)727-3465




                                                                                                        Exhibit A
Case 1:19-cv-12283-PBS Document 1-1 Filed 11/06/19 Page 35 of 35




                                                              Exhibit A
